Title: To James Madison from Joseph Delaplaine, 26 February 1816
From: Delaplaine, Joseph
To: Madison, James


                    
                        Sir,
                        Philad. Feby 26, 1816
                    
                    I took the liberty of writing to you by Mr. Wood our distinguished portrait painter to whom I begged you would have the goodness to sit for your portrait which I am very desirous to obtain.
                    I also beg the favour of you to furnish me with a few facts of your life—Birth, parentage, Education, profession Offices &c &c.
                    Not knowing where my letters may find Mr. Wood, I take the liberty of enclosing one for him, which I beg you to have the goodness to deliver to him when he has the honor of waiting on you. With great respect I am your obedt. huml. st.
                    
                        
                            Joseph Delaplaine
                        
                    
                